Citation Nr: 0411000	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher (compensable) rating from December 6, 
2001, for a low back disability, on appeal from the original grant 
of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to December 2000.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Roanoke, Virginia, Regional 
Office (RO) of the United States Department of Veterans' Affairs 
(VA).  In that decision, the RO established service connection for 
a low back disability and assigned staged ratings: 20 percent from 
January 1, 2001, and 0 percent from December 6, 2001.  The veteran 
has appealed the 0 percent rating, and is seeking a higher rating 
for the period beginning December 6, 2001.

Statements from the veteran appear to raise a claim for service 
connection for disability of the cervical spine.  This claim is 
referred to the RO for appropriate action.

This claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Additional information regarding the veteran's low back disability 
should be obtained.  His claims file contains the report of a 
March 2001 VA medical examination, which revealed low back 
tenderness, pain on motion, and x-ray findings of some changes.  

The file also contains a December 2001 report from a private 
chiropractor, who reported that he treated the veteran for severe 
low back symptoms beginning in July 2001.  VA is required to seek 
records of treatment reported by private medical professionals.  
Massey v. Brown, 7 Vet. App. 204 (1994).

The chiropractor reported that the veteran's low back was 
asymptomatic at the end of treatment in October 2001.  In 
statements made subsequent to December 2001, the veteran reported 
that his low back symptoms varied in intensity, but that some 
level of symptoms was ongoing, and his low back problem had not 
resolved.
The veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The rating schedule regarding back disabilities changed, in 2002, 
and again in 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293); 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  The examination of the 
back should provide findings applicable to all of the rating 
criteria that have been in effect since the veteran filed his 
claim, so that the RO can evaluate the disability under the 
criteria most favorable to the veteran.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary steps to obtain all records 
of the veteran's treatment by Ken DeGiorgio, D.C., since July 24, 
2001.

2.  The RO should schedule the veteran for an examination to 
determine the current manifestation of his low back disability.  

The examiner should include the ranges of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation, of the lumbar spine.  In recording the ranges of motion, 
the examiner should indicate whether motion is further limited by 
pain on motion.  The examiner should characterize the limitation 
of motion of the lumbar spine as slight, moderate, or severe.  The 
examiner should indicate whether the veteran has intervertebral 
disc syndrome.  

The examiner should note the number and duration of any episodes 
of doctor prescribed bed rest during the twelve months preceding 
the examination.  The examiner should indicate whether examination 
reveals muscle spasm, sciatic neuropathy, or other neurological 
findings appropriate to the site of any diseased disc.

2.  The RO should then readjudicate the claim considering the new 
and old version of the rating schedule.  If the benefit sought 
remains denied, the RO should issue a supplemental statement of 
the case that informs the veteran of the rating criteria adopted 
in August 2002, and 2003.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



